Citation Nr: 1110756	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-06 614 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a bilateral wrist disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating in excess of 10 percent for sinusitis.

6.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June to September 1989, and from January 1993 to September 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Philadelphia, Pennsylvania RO which, in pertinent part, denied service connection for tinnitus and granted service connection for GERD with hiatal hernia, rated 0 percent, effective October 1, 2004.  An interim (October 2010) rating decision increased the rating for GERD to 10 percent, also effective October 1, 2004.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.


FINDINGS OF FACT

1.  In February 2011, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of service connection for disabilities of the right hip, right knee, and both wrists, and the matter of the rating for sinusitis; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted.

3.  It is reasonably shown that throughout, since his separation from service, the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; at no time is the GERD shown to have been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran are met with respect to the claims of service connection for right hip, right knee, and bilateral wrist disabilities, and the matter of the rating for sinusitis; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2010).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

3.  A 30 percent (but no higher) rating is warranted for the Veteran's GERD with hiatal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.20, 4.21, 4.114, Diagnostic Code (Code) 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought (service connection for tinnitus) is being granted, there is no reason to belabor the impact of the VCAA on that matter; any notice defect or duty to assist failure is harmless.

As the rating decision on appeal granted service connection for GERD with hiatal hernia and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2006 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased rating; and an October 2010 supplemental SOC readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in April 2006, December 2008, and April 2010.  The examinations addressed all the pertinent criteria for rating GERD and are adequate for rating purposes.  VA's duty to assist is met.

Withdrawn Appeals

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In February 2007, the Veteran filed a substantive appeal that perfected his appeal in the matters of service connection for right hip, right knee, and bilateral wrist disabilities, and the rating for sinusitis.  In testimony before the undersigned in February 2011 (as noted in the transcript associated with the claims file), the Veteran confirmed his withdrawal of the appeal in these matters, indicating that he was limiting his appeal to the matters of service connection for tinnitus and the rating for GERD with hiatal hernia.  

As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration with respect to the matters of service connection for right hip, right knee, and bilateral wrist disabilities, and the rating for sinusitis.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.

Legal Criteria, Factual Background, and Analysis

Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims his tinnitus resulted from exposure to excessive noise in service.  Specifically, he notes his military occupational specialties, first as an infantryman for over 2 years with exposure to regular machine gun fire, and then as an Explosive Ordnance Disposal (EOD) specialist for 9 years with exposure to frequent explosions on a regular basis.  

The Veteran's service personnel records confirm that he was an infantryman and an EOD specialist in service, occupations consistent with exposure to noise trauma.  His exposure to substantial noise trauma in service is conceded.  

On April 2006 VA audiological evaluation the Veteran reported constant bilateral tinnitus, described as a humming sound, and difficulty hearing in many situations.  He was not sure how long the problems had existed but stated that the ear noise was first noticed 5 to 10 years prior (or between 1996 and 2001).  He reported that the tinnitus sometimes interfered with falling asleep.  He attributed his tinnitus to explosions and machine gun fire that he experienced in explosive ordnance disposal in the service.  He denied post-military noise trauma.  No opinion was given regarding the etiology of the tinnitus.

On March 2009 private treatment, the Veteran reported bilateral tinnitus on a daily basis since 1993, which he first noticed after serving in the infantry and being exposed to regular machine gun fire.  After several years in the infantry, he moved into a munitions division which exposed him to frequent explosions on a regular basis.  He described the tinnitus as a high pitched constant tone, associated with decreased hearing discrimination.  The treating physician noted that the Veteran described classic tinnitus with hearing loss, which the physician associated with exposure to chronic loud noise.

At the February 2011 Travel Board hearing, the Veteran described the scope of his exposure to noise trauma in service.  He testified that his "bell had been rung a few times" in service, and that he began noticing tinnitus while in service e.

In essence, tinnitus is a disability that is diagnosed based on self-report (lay observation by the person with such disability); hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and that he has had it continuously since service (which is one way of substantiating a service connection claim; see 38 C.F.R. § 3.303(b)).  Consequently, what is presented to the Board is the question of the Veteran's credibility (i.e., in his accounts that tinnitus arose with the excessive noise exposure that occurred throughout his service and has persisted since).  The Board finds his explanation that he has had tinnitus ever since his exposure to noise trauma in service not implausible, and credible.  Resolving all remaining reasonable doubt in his favor, as mandated by law and regulation (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.

GERD with Hiatal Hernia

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rating schedule does not provide a specific code for GERD; the "staged" ratings assigned are by analogy to the criteria for rating hiatal hernia.  38 C.F.R. § 4.20.  On review of those criteria, the Board finds the analogy appropriate, as the symptoms of GERD most approximately resemble the symptoms and impairment in the criteria for rating hiatal hernia (under Code 7346).  

Under Code 7346, a 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

If there is disagreement with the initial rating assigned upon a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran's service treatment records reveal that during service he developed GERD which required treatment, including prescribed medication.  

On April 2006 VA general medical examination, the Veteran reported stomach and esophagus complaints which he specifically attributed to GERD.  He reported recurrent vomiting episodes from 1994 to 2002 while in the military.  He reported that GERD was diagnosed in 2002 by upper GI study, which found hiatal hernia with reflux.  The condition was treated with Aciphex, with marked improvement in the reflux.  The Veteran denied any pyrosis, gastroesophageal reflux, vomiting, chest pain, dysphagia, anemia, shoulder pain, weight loss, loss of appetite, abdominal pain, diarrhea, irritable bowel symptoms, or other lower GI type symptoms at the time of examination.  The examiner opined that the condition was well controlled on daily Aciphex.  On physical examination, abdominal exam revealed an obese abdomen without tenderness, masses, or organomegaly.  The examiner's impression was of hiatal hernia with GERD.  

In a May 2006 statement regarding the April 2006 examination, the Veteran indicated that he felt he inadequately answered the examiner's questions due to his ignorance of medical terms.  He stated that he lives with the problem of GERD with hiatal hernia daily and takes Aciphex every day.  He explained that, though he did not report diarrhea to the VA examiner, he does routinely have loose stool and urgency.  He stated that, though he denied having pain in his arm, he does routinely have pains in his chest just to the left of the sternum.  He stated that, without medication, he experiences routine vomiting (more than once, usually several times per day), blood in the vomit (at least once per week), blood from the rectum (at least once per month), substernal pain (which he still gets though less frequently), a burning sensation (also less frequent with medication), and a general lack of appetite (including being unable to keep food down and feeling ill after eating).  He stated that these symptoms return immediately in the absence of medication, they have continued since 1994, and the severity and impact of the symptoms are reduced with the medication prescribed in 2002.

On December 2008 VA examination, the Veteran reported being on Aciphex since 2001; he reported that it does not help very much with his symptoms.  He reported nausea and coughing twice per week and occasional heartburn.  He denied dysphagia and pyrosis.  He reported epigastric discomfort.  He denied substernal pain or arm pain.  He reported occasional (approximately once per month) blood-stained vomit and blood on toilet tissue.  He reported vomiting once per month and denied regurgitation of food contents.  He reported no esophageal trauma or hospitalization or surgery for GERD with hiatal hernia.  He reported that, when he experiences these symptoms, he has to report sick and go home from work.  On physical examination, the abdomen was soft with no masses and no epigastric distress.  The diagnosis was hiatal hernia and GERD.

On March 2009 private treatment, the Veteran reported upset stomach in the epigastric area associated with a sharp nonexertional left sided chest discomfort.  The chest discomfort was occasionally on the right side.  There was no radiation to the shoulders or arms and no associated shortness of breath or diaphoresis.  When the discomfort was severe, there was associated sour brash with a sense of reflux/regurgitation as well as a nonproductive cough.  The discomfort was severe enough at times to cause vomiting and occasionally caused a small amount of hematemesis.  The Veteran reported that since he began taking Aciphex in 2001 the symptoms have occurred on the average three times per week.  His severe symptoms were characterized as epigastric discomfort, chest discomfort, cough, sour breath, and nausea; he had vomiting weekly and hematemesis less than once per month.  Hic discomfort was severe enough to impact both work and home activity.  At work, it limited his productivity and/or caused him to go home early, at home it caused him to go to bed early and limited his ability to interact with his family.  The provider summarized that the Veteran had severe symptoms associated with his hiatal hernia that occurred on a frequent enough basis to impact his work and family life, and that the problems occurred despite a good medical treatment regimen.

On April 2010 VA examination, the Veteran reported taking Omeprazole twice per day and Rolaids as needed for GERD symptoms.  He denied hospitalization or surgery or history of trauma relating to the esophagus, and there was no history of esophageal neoplasm.  He reported daily nausea with random onset associated with esophageal disease.  He reported weekly vomiting with random onset.  He denied dysphagia and esophageal distress.  He reported daily heartburn or pyrosis.  He denied regurgitation, hematemesis or melena, and esophageal dilation.  He reported frequent "acid breath".  On physical examination, there were no signs of anemia or significant weight loss or malnutrition.  The Veteran reported losing 2 weeks from work during the last 12 month period due to flare-ups of GERD and sinusitis.  The diagnosis was GERD with hiatal hernia with "significant effects" on the Veteran's usual occupation, including increased absenteeism and inability to do his job if a GERD flare-up is severe, and moderate effects on several usual daily activities.

On January 2011 private treatment, the Veteran reported severe reflux disease.  He reported daily indigestion and heartburn and frequent nausea.  The reflux causes coughing and shortness of breath.  When the reflux flares, he experiences chest pain, shoulder pain, and abdominal pain.  On six occasions, he has awoken choking on vomit.  He reported needing to prop himself up on at least four pillows or sleep in a chair in order to avoid his reflux symptoms.  He reported that when the symptoms are severe, the choking and coughing is so bad that he can lose control of his bowels.  He denied any difficulty swallowing, melena, or hematochezia.  The treating physician opined that, from a functional standpoint, this disability has had at least a moderate to severe impact on the Veteran's life.  

At the February 2011 Travel Board hearing, the Veteran testified that he suffers from chest pain, shoulder, and abdominal pain, as well as dysphasia or pyrosis.  He testified he had some inflammation and problems with acid reflux, and has experienced symptoms of regurgitation, pyrosis, and chest and shoulder pain persistently since October 2004.  He testified that took medication for GERD, including Aciphex and Omeprazole, consistently since the last couple of years of his military service.  At least a couple of times per week, he feels sick to his stomach and has to stop whatever he is doing, sit or lie down, and take Rolaids or Tums.  He testified that his GERD symptoms interfere with his work, at times requiring him to use sick leave and come home early, and affect how much time he can spend playing outside with his children.  He testified that the severity of his condition has been the same throughout.

The Board notes that symptoms associated with GERD are observable by the person experiencing them (more so than by an examiner).  The symptoms the Veteran has reported, including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain reasonably present a disability picture productive of considerable impairment of health, throughout since his separation from service.  The Board finds no reason to question the credibility of the Veteran's accounts.  As the symptoms described meet the schedular criteria for a 30 percent rating under Code 7346, the Board finds that such rating is warranted throughout since the Veteran's separation from service.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 60 percent rating were manifest at any time during the evaluation period, i.e, since the Veteran's discharge from active duty.  While he has reported pain and vomiting, at no time since his discharge from service is it shown that he has had material weight loss and hematemesis or melena with moderate anemia; a disability picture of severe impairment of health is not shown.  Consequently, the Board finds that criteria for a 60 percent rating are not met for any period of time under consideration.
Further, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun, 22 Vet. App. 111 (2008).  Finally, the Veteran's treatment records reflect that he is employed, and the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.


ORDER

The appeals in the matters of service connection for right hip, right knee, and bilateral wrist disabilities and the rating for sinusitis are dismissed.

Service connection for tinnitus is granted.

A 30 percent rating is granted for the Veteran's GERD with hiatal hernia, subject to the regulations governing payment of monetary awards.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


